Citation Nr: 0830004	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the Baptist Memorial Hospital 
from April 12, 2006 to April 19, 2006.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1945 to October 1946.  The veteran passed away 
in September 2006.  The appellant is the health care 
provider.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the United 
States Department of Veterans Affairs Medical Center (VAMC) 
in Memphis, Tennessee, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the VAMC via the Veterans Health 
Administration (VHA).  The VAMC will notify the appellant if 
further action is required.


REMAND

A review of the claims file, to include the file created by 
VAMC Memphis in connection with this appeal, reveals that 
additional development is required prior to appellate 
adjudication.

Initially, the Board notes that the original submission by 
the provider, and the actual decision being appealed are not 
of record, nor are any supporting documents or correspondence 
considered at the time of the July 2006 decision.  This 
includes the provision of notice and assistance to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  These documents must be before the Board in order to 
fully and fairly consider the merits of the claim.

Further, a review of an April 19, 2006, operative summary 
reveals that the veteran was hospitalized on April 12, 2006, 
after being discovered weak and unresponsive at home.  The 
report provides no further information as to the veteran's 
condition on admission, or of his subsequent treatment and 
status.  The complete medical records for his April 
hospitalization are required; they are vital to a 
determination of if and/or when the veteran's condition was 
stabilized.

Finally, the claims file contains no information regarding 
the extent, if any, of coverage and payment provided by 
Tennessee Medicare, listed on the health insurance claim form 
submitted by the appellant.  As any such payment would 
materially affect the eligibility for reimbursement, 
additional development for relevant information is required.

Accordingly, the claim is remanded to the VHA for the 
following action:

1.  The appellant should be provided full 
notice of all laws and regulations 
relevant to the claim, to include the 
provisions of the VCAA, 38 U.S.C.A. 
§§ 1725, 1728, and 38 C.F.R. §§ 17.1000 
to 17.1008.

2.  Complete medical records for the 
April 2006 hospitalization should be 
associated with the file.  The appellant 
should be provided with appropriate VA 
form 21-4142's.

3.  The appellant should be asked to 
provide all information regarding 
insurance coverage for the veteran, in 
particular involving Tennessee Medicare, 
and any submission for payment or 
reimbursement made to the provider from 
any other source, as well as information 
on reimbursement actually received.

4.  The VAMC should review the claims 
file and include copies of the original 
claim for reimbursement, all supporting 
documentation, all correspondence, the 
actual decision denying entitlement, and 
any and all subsequent correspondence 
between VA and the appellant or 
documentation submitted by the appellant.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim of 
entitlement to reimbursement or payment 
for unauthorized medical expenses 
incurred at the Baptist Memorial Hospital 
from April 12, 2006 to April 19, 2006.  
If the benefit sought on appeal remains 
denied, the VAMC must furnish to the 
appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations.  The SSOC must fully 
inform the appellant of the laws and 
regulations applicable to the 
reimbursement claim, to include the 
provisions of 38 U.S.C.A. §§ 1725, 1728 
and 38 C.F.R. §§ 17.1000 to 17.1008.  The 
veteran must be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

